Citation Nr: 9926489	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1969 to April 1973 
and from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection and a 10 
percent rating for PTSD.  By rating action in March 1996, the 
RO granted a 30 percent rating for PTSD.  The veteran has 
continued his appeal as to that issue.  The Board notes that 
this matter also arises from an October 1998 rating decision 
in which the RO denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the PTSD issue on 
appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, the PTSD issue for 
appellate consideration are reflected on the first page of 
this decision in accordance with Fenderson.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

A Notice of Award dated in June 1997 shows that the veteran 
was awarded Social Security disability benefits.  The Court 
held in Murincsak v. Derwinski, 2 Vet. App. 363 (1992) that 
any decision by the Social Security Administration (SSA) 
regarding the veteran's eligibility for disability benefits 
is relevant to a total rating claim and should be obtained 
and considered.  Moreover, in Masors v. Derwinski, 2 Vet. 
App. 181 (1992), the Court mandated that the VA must obtain a 
SSA decision concerning disability benefits and the medical 
records upon which such a decision was based.  Therefore, 
prior to appellate consideration of the veteran's claims, the 
RO should obtain the decision of the SSA regarding the 
veteran's award of disability benefits and any supporting 
medical records.  

The Board notes that on the most recent VA examination, in 
August 1998, the veteran reported that Dr. Southall was his 
present psychiatrist.  Although there are some treatment 
records from Dr. Southall in the claims folder, the most 
recent treatment record is dated in May 1995.  On remand, 
complete and current treatment records from Dr. Southall must 
be obtained.  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In reviewing the reports of 
examinations of record, it appears that there are significant 
differences in the findings reported on VA examination in 
August 1998 as compared to prior examinations.  For instance 
on the latest VA examination, the examiner concluded that the 
veteran was capable of handling his finances and assigned a 
GAF score of 65.  On private examination in May 1997, the 
examiner concluded that the veteran was not capable of 
handling his own finances and also concluded that there was 
very severe work functional impairment.  These major 
differences in the assessment of disability should be 
resolved.  Therefore, once the aforementioned records have 
been associated with the claims folder, a comprehensive 
psychiatric examination should be scheduled.

The Board also notes that the schedular criteria by which 
PTSD is rated have been changed during the pendency of the 
veteran's appeal.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (effective Nov. 7, 1996).  Therefore, consideration of 
both old and new criteria should be accomplished, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and the criteria most 
favorable to the veteran's claim should be used.  

Turning to the veteran's claim for a TDIU, the Board notes 
that the Court held in Friscia v. Brown, 7 Vet. App. 294 
(1995), that the Board has a "duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work."  The record reflects that VA examiners 
in 1994 and 1998 did not provide such an opinion regarding 
the veteran's service-connected PTSD.  Moreover, the April 
1997 letter from Dr. Dalton did not provide such an opinion.  
Although Dr. Southall in March 1997 opined that the veteran 
was completely disabled due to his PTSD, Dr. Southall did not 
provide the rationale for that opinion.  Accordingly, an 
opinion on what effect the veteran's PTSD has on his ability 
to work, with supporting rationale, should be obtained on 
remand.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since April 1997.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folder.  This should specifically 
include current treatment records from 
Dr. Southall.  

2.  The RO should contact the Social 
Security Administration to obtain records 
pertinent to the veteran's receipt of 
Social Security disability benefits, to 
include photocopies of all medical 
records upon which the Administration's 
determination is based.  Once obtained, 
the records should be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
and its impact on the veteran's social 
and industrial adaptability.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that he/she review the revised 
criteria for rating psychiatric 
disabilities as discussed above, together 
with the criteria in effect prior to 
November 7, 1996.  The examiner should 
report the findings consistent with the 
revised regulatory criteria cited above.  
A Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
social adaptability.  In addition, the 
examiner should provide an opinion 
regarding the extent to which the 
veteran's service-connected PTSD impairs 
his ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide supporting 
rationale for any opinion rendered.  

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations with 
consideration specifically being given to 
whether he may be entitled to "staged 
ratings", pursuant to Fenderson.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


